 

Exhibit 10.6

 

BIO-PATH HOLDINGS, INC.
2017 STOCK INCENTIVE PLAN

 

RESTRICTED SHARE AWARD AGREEMENT

 

This Restricted Share Award Agreement (the “Agreement”) is made and entered into
as of the award date set forth below (the “Award Date”) by and between Bio-Path
Holdings, Inc., a Delaware corporation (the “Company”), and the participant
named below (the “Participant”). Capitalized terms not defined herein shall have
the meaning ascribed to them in the Company's 2017 Stock Incentive Plan (the
“Plan”).

 

Participant: ________________________________________

 

Award Date: _______________________________________

 

Number of Restricted Shares:______________________ Shares

 

Purchase Price per Restricted Share: $_______

 

1.                  Award of Restricted Shares. The Company hereby grants to
Participant this Award for the Number of Restricted Shares set forth above (the
“Restricted Shares”), subject to the terms and conditions as set forth in the
Plan and this Award Agreement.

 

2.                  Restrictions on Shares. Except as provided in the Plan or
this Agreement, the Participant’s unvested Restricted Shares shall be subject to
forfeiture by the Participant if the Participant ceases to provide Continuous
Service to the Company or an Affiliate, whether as an Employee, Director or
Consultant.

 

3.                  Vesting Schedule. The Award shall initially be unvested. The
Award shall vest, and the restrictions on the Restricted Shares shall lapse, in
accordance with the following schedule, provided Participant is in Continuous
Service with the Company (or an Affiliate) on the applicable Vesting Date:

 

Vesting  Percentage Vesting Date            

 

Notwithstanding the foregoing, the Plan Administrator may, in its sole
discretion, provide that the restrictions on all outstanding Restricted Shares
granted pursuant to this Agreement will immediately lapse prior to the
consummation of a Change in Control, provided the Participant remains in
Continuous Service as of such date. If the Plan Administrator exercises such
discretion with respect to the Restricted Shares, the Restricted Shares will
vest to the extent

 

 1 

 

provided by the Plan Administrator prior to the consummation of the Change in
Control at such time and on such conditions as the Plan Administrator
determines.

 

4.                  Shares Issued. If the Company desires to evidence this Award
by means of certificated shares, the Company shall issue a certificate in the
name of Participant for the number of Restricted Shares granted or purchased, as
applicable, which certificate shall be deposited with the Company (or an escrow
agent designated by the Company) (the “Escrow Holder”), together with a stock
power, in the form attached hereto as Appendix I, endorsed in blank. Upon the
lapse of the restrictions, the Escrow Holder shall deliver to Participant (or
his or her personal representative, estate or heirs, as the case may be) Share
certificates for the Shares of the Company deposited with it without any legend,
except as otherwise provided by the Plan, this Agreement, or as otherwise
required by applicable law, or as counsel to the Company may deem appropriate.
Notwithstanding the foregoing, the Plan Administrator, in its discretion, may
require the Company to retain possession of any certificate evidencing Shares
issued under this Award, if those Shares remain subject to repurchase or
redemption under the provisions of this Agreement or any other agreement between
the Company and the Participant.

 

5.                  Consent of Spouse. If the Participant is married as of the
date of this Agreement, the Participant’s spouse shall execute and deliver to
the Company a Consent of Spouse in the form attached hereto as Appendix II,
effective on the date hereof. Notwithstanding the execution and delivery
thereof, such consent shall not be deemed to confer or convey to the spouse any
rights in the Restricted Shares that do not otherwise exist by operation of law
or the agreement of the parties. If the Participant should marry or remarry
subsequent to the date of this Agreement, the Participant shall within 60 days
thereafter obtain his or her new spouse’s acknowledgement of and consent to the
existence and binding effect of all restrictions contained in this Agreement by
such spouse’s executing and delivering a Consent of Spouse in the form
of Appendix II.

 

6.                  Restrictions on Transfer. Prior to vesting, Participant may
not transfer his or her rights with respect to the Shares, whether voluntary or
involuntary, by operation of law or otherwise, unless approved by the Plan
Administrator. Immediately upon any attempt to make an unapproved transfer of
such rights, such Shares, and all of the rights related thereto, shall be
forfeited by Participant.

 

7.                  No Obligation to Employ. Nothing in the Plan or this
Agreement shall confer on Participant any right to continue in the employ of, or
other relationship with, the Company or any Affiliate, or limit in any way the
right of the Company, or as applicable, an Affiliate to terminate Participant's
employment or other relationship at any time, with or without Cause.

 

8.                  Rights as a Stockholder. Except as otherwise provided
herein, commencing upon the date the Company transfers Restricted Shares to
Participant, Participant shall have all the rights of a shareholder of the
Company with respect to the Restricted Shares registered in his or her name,
including the right to vote such Restricted Shares and receive dividends and
other distributions paid or made with respect to such Restricted Shares.

 

9.                  Compliance with Laws and Regulations. The issuance and
transfer of the Shares will be subject to, and conditioned upon compliance by
the Company and the Participant with, all applicable federal, state and local
laws and regulations and all applicable requirements

 

 2 

 

of any stock exchange or automated quotation system on which the Shares may be
listed or quoted at the time of such issuance or transfer.

 

10.              Tax Consequences. Set forth below is a brief summary as of the
Effective Date of the Plan of some of the federal and state tax consequences of
holding Restricted Shares. THIS SUMMARY IS NECESSARILY INCOMPLETE, AND THE TAX
LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. PARTICIPANT SHOULD CONSULT A TAX
ADVISOR BEFORE ACCEPTING THIS AWRD.

 

10.1          Grant of Award. There will be no regular federal or state income
tax liability upon the grant of the Award.

 

10.2          Lapse of Restrictions. Except to the extent a proper election
under Section 83(b) of the Code has been made, the excess of the Fair Market
Value of the Shares on the date on which the restrictions lapse over the amount
paid for the Restricted Shares, if any, shall be includible as compensation
income (taxable at ordinary income tax rates) in the Participant’s taxable
income for the calendar year in which the restrictions lapse. In the event a
proper Section 83(b) election has been made, the Participant shall include as
compensation income in the Participant’s taxable income for the calendar year in
which the Restricted Shares were transferred to Participant an amount equal to
the excess of the Fair Market Value of the Shares on the date on which the
Shares were transferred over the aggregate Purchase Price paid for the Shares,
if any. If Participant is a current or former Employee of the Company, the
Company may be required to withhold from Participant’s compensation, or collect
from Participant, and pay to the applicable taxing authorities an amount equal
to a percentage of this income at the time of payment.

 

10.3          Holding Restricted Shares. There may be a regular federal and
state income tax liability resulting from holding Restricted Shares. Participant
will be treated as having received income (taxable at ordinary income tax rates)
equal to the dividends or other income paid with respect to Restricted Shares
granted under this Agreement. If Participant is a current or former employee of
the Company, the Company may be required to withhold from Participant’s
compensation, or collect from Participant, and pay to the applicable taxing
authorities an amount equal to a percentage of this income at the time of
payment. In the event a proper Section 83(b) election has been made, or
following the lapse of the restrictions described in this Agreement, the
Participant shall be treated as having received income (taxable at income tax
rates applicable to dividends) equal to the dividends or other income paid with
respect to Restricted Shares granted under this Agreement.

 

10.4          Disposition of Restricted Shares. If the Restricted Shares are
held for more than twelve (12) months following the Award Date, any gain
realized on disposition of the Restricted Shares to the Company will be treated
as long-term capital gain.

 

10.5          Tax Liability and Withholding.

 

(i)                 Withholding Upon Lapse of Restrictions. No later than the
date as of which the restrictions in Section 3 hereof lapse with respect to all
or any

 

 3 

 

portion of the Restricted Shares awarded under this Agreement, Participant shall
pay to the Company (in cash, including check, bank draft or money order, or such
other method approved by the Company) any applicable federal, state and local
taxes of any kind required by law to be withheld by the Company, if any, with
respect to the Shares for which the restrictions have lapsed. Subject to the
Plan Administrator’s authorization, Participant may provide for payment of the
Company's withholding obligation by submitting Shares, the Fair Market Value of
which equals the minimum amount of taxes required to be withheld by the Company.
The Company (or any Affiliate) shall, to the extent permitted by law, have the
right to deduct from any payment of any kind otherwise due to Participant any
federal, state or local taxes of any kind required by law to be withheld with
respect to such Shares.

 

(ii)              Withholding Upon Section 83(b) Election. If Participant
properly elects, in the form attached hereto as Appendix III, within thirty (30)
days of the date on which Company transfers Shares to Participant in accordance
with this Agreement, to include in gross income for federal income tax purposes
an amount equal to the Fair Market Value of the Restricted Shares awarded
hereunder pursuant to Section 83(b) of the Code, Participant shall pay to the
Company (in cash, including check, bank draft or money order, or such other
method approved by the Company) any applicable federal, state and local taxes of
any kind required by law to be withheld by the Company, if any, with respect to
the Shares for which such election was made. If Participant fails to make such
payments, the Company (or any Affiliate) shall, to the extent permitted by law,
have the right to deduct from any payment of any kind otherwise due to
Participant any federal, state or local taxes of any kind required by law to be
withheld with respect to such Shares.

 

11.              Notices. Any notice required to be given or delivered to the
Plan Administrator or the Company under the terms of this Agreement shall be in
writing (including a writing delivered by facsimile transmission or electronic
mail) and addressed to the Plan Administrator at the principal corporate office
of the Company. Any notice required to be given or delivered to Participant
shall be in writing (including a writing delivered by facsimile transmission or
electronic mail) and addressed to Participant at the address indicated above or
to such other address as such party may designate in writing from time to time
to the Plan Administrator. All notices shall be deemed to have been given or
delivered upon: (a) personal delivery; (b) five (5) days after deposit in the
United States mail by certified or registered mail (return receipt requested);
(c) one (1) business day after deposit with any return receipt express courier
(prepaid); or (d) when receipt is acknowledged after transmission by facsimile
or electronic mail.

 

12.              Interpretation. Any dispute regarding the interpretation of
this Agreement shall be resolved by the Plan Administrator, which decision shall
be final and binding on the Company and Participant.

 

13.              Successors and Assigns. The Company may assign any of its
rights under this Agreement. This Agreement shall be binding upon and inure to
the benefit of the successors and assigns of the Company. Subject to applicable
restrictions on transfer, this Agreement shall be

 

 4 

 

binding upon Participant and Participant’s heirs, executors, administrators,
legal representatives and designated beneficiary.

 

14.              Governing Law. To the extent not otherwise preempted by federal
law, the validity, construction and effect of this Agreement shall be governed
by and construed in accordance with the laws of the State of Delaware, without
giving effect to its conflict of law principles.

 

15.              Choice of Forum. Participant hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the state courts of Delaware (and if jurisdiction in the state
courts of Delaware shall be unavailable, the Federal courts of the United States
of America sitting in the state of Delaware), and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this Award
Agreement, the Shares issued in connection herewith or for recognition or
enforcement of any judgment relating thereto, and Participant hereby (i) agrees
not commence any such action or proceeding except in the state courts of
Delaware (and if jurisdiction in the state courts of Delaware shall be
unavailable, the Federal courts of the United States of America sitting in the
state of Delaware), (ii) agrees that any claim in respect of any such action or
proceeding may be heard and determined in the state courts of Delaware (and if
jurisdiction in the state courts of Delaware shall be unavailable, the Federal
courts of the United States of America sitting in the state of Delaware), and
any appellate court from any thereof, (iii) waives, to the fullest extent it may
legally and effectively do so, any objection which it may now or hereafter have
to the laying of venue of any such action or proceeding in the state courts of
Delaware (and if jurisdiction in the state courts of Delaware shall be
unavailable, the Federal courts of the United States of America sitting in the
state of Delaware), and (iv) waives, to the fullest extent it may legally and
effectively do so, the defense of an inconvenient forum to the maintenance of
such action or proceeding in the state courts of Delaware (and if jurisdiction
in the state courts of Delaware shall be unavailable, the Federal courts of the
United States of America sitting in the state of Delaware).

 

16.              Waiver of Jury Trial. EACH OF THE PARTIES HERETO IRREVOCABLY
AND UNCONDITIONALLY WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION, SUIT OR
PROCEEDING RELATING TO A DISPUTE ARISING OUT OF OR RELATING TO THIS AWARD
AGREEMENT AND FOR ANY COUNTERCLAIM WITH RESPECT THERETO.

 

17.              Amendment of Award. The Plan Administrator may amend, modify or
terminate this Agreement at any time prior to vesting in any manner not
inconsistent with the terms of this Plan; provided, however, that Participant’s
rights under this Award shall not be impaired by such amendment unless
Participant consents in writing.

 

18.              Counterparts. This Award Agreement may be executed in
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument. Counterpart signature
pages to this Agreement transmitted by facsimile transmission, by electronic
mail in portable document format (.pdf), or by any other electronic means
intended to preserve the original graphic and pictorial appearance of a
document, will have the same effect as physical delivery of the paper document
bearing an original signature.

 

 5 

 

19.              Severability. If any provision of this Award Agreement is
determined by a court of law to be illegal or unenforceable, then such provision
will be enforced to the maximum extent possible and the other provisions will
remain fully effective and enforceable.

 

20.              Further Instruments. The parties agree to execute such further
instruments and to take such further action as may be reasonably necessary to
carry out the purposes and intent of this Award Agreement.

 

21.              Headings. The captions and headings of this Award Agreement are
included for ease of reference only and will be disregarded in interpreting or
construing this Award Agreement.

 

22.              Gender and Number. In construing this Award Agreement, any
masculine terminology herein shall also include the feminine, and the definition
of any term herein in the singular shall also include the plural, except when
otherwise indicated by the context.

 

23.              Entire Agreement. The Plan is incorporated herein by reference.
This Agreement and the Plan constitute the entire agreement of the parties and
supersede all prior undertakings and agreements with respect to the subject
matter hereof. If any inconsistency should exist between the nondiscretionary
terms and conditions of this Agreement and the Plan, the Plan shall govern and
control.

 

24.              Acceptance. Participant hereby acknowledges that he has read
and understands the terms and provisions of this Agreement, and accepts the
Award subject to all the terms and conditions of the Plan and this Agreement.
Participant has had an opportunity to obtain the advice of legal counsel prior
to executing this Agreement. Participant acknowledges that there may be adverse
tax consequences upon exercise of this Award and disposition of the Shares, and
that Participant should consult a tax advisor prior to such exercise or
disposition. Participant attests that he is relying solely on such advisors and
not on any statements or representations of the Plan Administrator, the Company,
or any Affiliate, or any agents thereof. Further, Participant hereby
acknowledges and understands that he (and not the Company) shall be solely
responsible for his tax liability that may arise as a result of receiving this
Award Agreement.

 

[Remainder of page intentionally left blank.]

 

 6 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in
triplicate by its duly authorized representative and Participant has executed
this Agreement in triplicate, effective as of the Award Date.

 



  BIO-PATH HOLDINGS, INC.               By:                                  
PARTICIPANT                     (Signature)               (Please print name)

 



  Address:             Facsimile:                   E-mail:  

 

 7 

 

APPENDIX I

 

ASSIGNMENT SEPARATE FROM CERTIFICATE

 

 

 

FOR VALUE RECEIVED, I, ________________________________, in my capacity as owner
of those certain shares of Common Stock of Bio-Path Holdings, Inc. (the
“Company”) awarded pursuant to the Restricted Share Award Agreement, dated as of
____________________ (the “Award Agreement”), hereby sell, assign and transfer
to the Company ___________________________________ (_________) Shares standing
in my name, on the books of the Company represented by Certificate No. ______,
and do hereby irrevocably constitute and appoint ______________________ as
attorney to transfer said stock on the books of the Company with full power of
substitution in the premises.

 

This Assignment Separate from Certificate may only be used in accordance with
the Award Agreement.

 

    PARTICIPANT             Dated: ___________ ___, _____         

 

 8 

 

APPENDIX II

 

CONSENT OF SPOUSE TO AWARD AGREEMENT

 

I, ______________________, the spouse of Participant (as defined in the Bio-Path
Holdings, Inc. 2017 Stock Incentive Plan Award Agreement to which this consent
is attached), have read, understand, and hereby approve all the terms and
conditions of (a) such Award Agreement to which this consent is attached and (b)
the Plan (as defined therein).

 

I hereby agree to be irrevocably bound by all the terms and conditions of
Bio-Path Holdings, Inc. 2017 Stock Incentive Plan Award Agreement and the Plan
and further agree that any community property interest I may have in the Award
or any Common Stock that is ultimately held by Participant will be similarly
bound by the Bio-Path Holdings, Inc. 2017 Stock Incentive Plan Award Agreement
and the Plan.

 

I hereby appoint Participant, with unrestricted power of substitution and
resubstitution, as my attorney-in-fact, to act in my name, place, and stead with
respect to any amendment of the Bio-Path Holdings, Inc. 2017 Stock Incentive
Plan Award Agreement or the Plan or the exercise of any rights or satisfaction
of any obligations thereunder. This grant of power of attorney is irrevocable,
shall not be affected by my subsequent death, disability or incapacity, is
binding upon each of my legatees, heirs, personal representatives and
administrators and is coupled with an interest.

 



Dated: ___________ ___, _____             Signature:  

  

 9 

 

 

 

APPENDIX III

 

ELECTION UNDER SECTION 83(b)

OF THE INTERNAL REVENUE CODE

 

The undersigned Taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include the excess of the fair
market value of the property described below at the time of transfer over the
amount paid for such property, as compensation for services in the calculation
of the Taxpayer’s federal taxable income.

 



1. TAXPAYER’S NAME:               TAXPAYER’S ADDRESS:               SOCIAL
SECURITY NUMBER:    

 

2.The property with respect to which the election is made is described as
follows: ____ shares of common stock of Bio-Path Holdings, Inc. (the “Company”),
which were [purchased/awarded] in accordance with the terms of a Restricted
Share Award Agreement between the Company and the Taxpayer. The Company is the
Taxpayer’s employer or the corporation for whom the Taxpayer performs services.

 

3.The date on which the shares of common stock were transferred was
____________________, and this election is made for calendar year _____.

 

4.The unvested shares of common stock received are subject to forfeiture upon
termination of Taxpayer’s employment for any reason.

 

5.The fair market value of the shares of common stock (without regard to
restrictions other than restrictions which by their terms will never lapse) was
$_____ per share at the time of purchase.

 

6.The amount paid for the shares of common stock was $_____ per share.

 

7.The Taxpayer has submitted a copy of this statement to the Company.

 

THIS ELECTION MUST BE FILED WITH THE INTERNAL REVENUE SERVICE AT THE OFFICE
WHERE THE TAXPAYER FILES ANNUAL INCOME TAX RETURNS, WITHIN 30 DAYS AFTER THE
DATE OF TRANSFER OF THE SHARES OF COMMON STOCK. THE ELECTION CANNOT BE REVOKED
WITHOUT THE CONSENT OF THE INTERNAL REVENUE SERVICE.

 



Dated: ___________ ___, _____       Taxpayer’s Signature

 



 10 

 

